DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 11/22/2019. This action is Non-Final. Claims 1 – 18 and 17 – 28 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 18 and 17 – 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 18 and 17 – 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1 – 8), device (claims 17, 19 – 25) and storage medium (claims 18, 26 – 28) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “software per se” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of popularity indicators of a training sample, which falls within the abstract idea of a mental process. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: 
A sample weight setting method, comprising: obtaining values of popularity indicators of a training sample; determining, based on a value of each popularity indicator, a single popularity indicator weight of the popularity indicator corresponding to the training sample; and determining a sample weight of the training sample based on the single popularity indicator weights corresponding to all the popularity indicators.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to popularity indicators of a training sample (claim 1). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to popularity indicator weights, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation popularity indicator weights is performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2 – 8 and 19 – 28 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of popularity indicators, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 and 17 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al., U.S. Patent Application Publication No.: 2015/0317317 (Hereinafter “Deng”), and further in view of Zhu et al., U.S. Patent Application Publication No.: 2018/0150856 (Hereinafter “Zhu”).
Regarding claim 1, Deng teaches, a sample weight setting method, comprising:
obtaining values of popularity indicators of a training sample (Deng [0048]: As described above with respect to FIG. 3, the weight parameters w 414 in this example may be manually set at initial values based on past experience or knowledge and are then tuned by the model training model 306 based on training data provide by query suggestion evaluating module 308.);
determining, based on a value of each popularity indicator, a single popularity indicator weight of the popularity indicator corresponding to the training sample (Deng [0050]: At 604, a popularity score is determined for the entity suggestion.  Depending on the category of the entity database, different factors may be taken into account in calculating the popularity score.  For example, for entities in the movie category, their popularity computation can incorporate the factors including movie release date and its buzzy signal.  For entities in the restaurant category, their popularity computation may rely more on the number of reviews of each restaurant and the rating thereof.  At 606, user profile and entity profile are obtained.  The user and entity profiles are used for calculating the relevance score at 608.  In one example, the product of the user and entity profiles is used to calculate the relevance score.  At 610, an initial ranking score is calculated based on the popularity score and relevance score, for example, by combing the two scores together.  It is understood that different weights may be given to the popularity and relevance scores as desired in different embodiments.  At 612, a weight parameter is determined for the entity suggestion.  The weight parameter may be determined by taking into consideration of the category, the length of query prefix, or any other factors.  Eventually at 614, the initial ranking score of the entity suggestion is adjusted by the weight parameter to obtain a final ranking score.); and
Deng does not clearly teach, determining a sample weight of the training sample based on the single popularity indicator weights corresponding to all the popularity indicators. However, Zhu [0047] teaches, “The training data used to train the trend value model can include a number of training examples.  In some embodiments, the training data corresponds to a set of observations for each unit of time (e.g., one day) over some period of time (e.g., 120 days).  In such embodiments, each training example can correspond to a particular day within the unit of time and can include an outcome (e.g., the number of matches with targeting criteria for a segment n days away from that particular day), as well as the position value, velocity value, acceleration value, and which third party systems 130 supplied the matching targeting criteria for that particular day.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Deng et al., to the Zhu et al.’s system by adding the feature of time training weights. Ordinary skilled artisan would have been motivated to do so to provide Deng’s system with enhanced popularity weights and the combined system would have an enhanced trend analysis and prediction system (See Zhu [Abstract], [0003] [0045-0048], [0053]). In addition, both references (Deng and Zhu) teach features that are analogous art and they are directed to the same field of endeavor, such as training data. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the method according to claim 1, wherein the popularity indicators comprise: 
area popularity, time popularity, and category popularity (Deng [0050]: At 604, a popularity score is determined for the entity suggestion.  Depending on the category of the entity database, different factors may be taken into account in calculating the popularity score.  For example, for entities in the movie category, their popularity computation can incorporate the factors including movie release date and its buzzy signal.  For entities in the restaurant category, their popularity computation may rely more on the number of reviews of each restaurant and the rating thereof.).
Regarding claim 3, the method according to claim 1, wherein determining the sample weight of the training sample based on the single popularity indicator weights corresponding to all the popularity indicators comprises:
determining a product of the single popularity indicator weights corresponding to all the popularity indicators, and using the product as the sample weight of the training sample (Deng [0046]: The entity popularity scoring unit 402 is responsible for computing entity popularity score p. For each entity category, a specific way of computing the entity popularity score p may be applied.  For example, for entities in the movie category, their popularity computation can incorporate factors including movie release date and its buzzy signal.  For entities in restaurant category, their popularity computation may rely more on the number of reviews for each restaurant and the rating thereof.  As to entity relevance scoring units 404, in this example, the product of the user profile 412 u and each entity profile x represents the matching between user and entities: the higher the product value is, the more likely the user is interested in the entity personally.  As shown in FIG. 4, the profile 412 of the user from which the query prefix is received is provided to the entity relevance scoring units 404.  For each entity suggestion candidate, their corresponding entity profiles are fed into respective entity relevance scoring unit 404.).
Regarding claim 4, the method according to claim 1, wherein determining the sample weight of the training sample based on the single popularity indicator weights corresponding to all the popularity indicators comprises:
adjusting, based on a single popularity indicator importance value, at least one of the single popularity indicator weights corresponding to the popularity indicators; and using, as the sample weight of the training sample, a product of the adjusted single popularity indicator weights corresponding to all the popularity indicators (Deng [0047]: As described above, the initial scores s are entity category dependent because the popularity and/or relevance calculation approaches may be different among between categories.  Thus, the initial scores may not be used to make their rankings directly.  The score adjusting unit 408 is responsible for adjusting the initial scores s for each entity suggestion candidate to obtain a final ranking score s_final for ranking: s_final=w*s.  Weight parameters w 414 are applied by the score adjusting unit 408.  The weight parameters 414 may be adjusted for each entity category to normalize the final ranking scores s_final.  In addition, as mentioned before, user's search intentions may vary as the query prefix length changes.  When the query prefix is short, the search space of eligible entity suggestion candidates is big and the user usual ignores the query suggestions as she/he just starts inputting the query.  With the query prefix becomes longer, the search intention of the user becomes clearer and the search space is smaller.  Thus, the weight parameters 414 may be also optimized for different query prefix lengths.).
Regarding claim 5, the method according to claim 4, wherein adjusting, based on the single popularity indicator importance value, the at least one of the single popularity indicator weight corresponding to the popularity indicators comprises:
adjusting, based on the single popularity indicator importance value, the single popularity indicator weight corresponding to the popularity indicator, so that a ratio of the adjusted single popularity indicator weight to the sample weight of the training sample suits the single popularity indicator importance (Deng [0044]: The ranking model 310 may further include weight parameters for adjusting the ranking scores of the entity suggestions.  The weight parameters may be adjusted according to different categories of the entities, the lengths of the query prefix, or any other factors.  The weight parameters in this example can be trained by the model training module 306 using a training model 312 based on training data obtained by the query suggestion evaluating model 308.).
Regarding claim 6, the method according to claim 2, wherein determining, based on the value of the popularity indicator, the single popularity indicator weight of the popularity indicator corresponding to the training sample comprises:
determining an area popularity weight of the training sample based on a monotonic decreasing function of the area popularity (Zhu [0043]: The trend value generator 310 observes base value trends pertaining to a target group of online system 100 users over an adjustable time period, and uses this information to generate a trend value model that can predict future trends (e.g., price trends) for the target group.  This trend value model can be trained to predict the projected base value, or "trend value," of a segment at some future date.  For example, if the trend value model is trained to predict the trend value for a given segment seven days ahead of the current day, the trend value generator 310 can provide the trend value model with input values corresponding to the current day.  In response, the trend value model can output a predicted trend value seven days ahead based on the input values.  The input values used can include the position, the velocity, and/or the acceleration values of the base value of a segment that correspond to the current day.).
Regarding claim 7, the method according to claim 2, wherein determining, based on the value of the popularity indicator, the single popularity indicator weight of the popularity indicator corresponding to the training sample comprises:
determining a time popularity weight of the training sample based on a monotonic decreasing function of the time popularity (Zhu [0047]: The training data used to train the trend value model can include a number of training examples.  In some embodiments, the training data corresponds to a set of observations for each unit of time (e.g., one day) over some period of time (e.g., 120 days).  In such embodiments, each training example can correspond to a particular day within the unit of time and can include an outcome (e.g., the number of matches with targeting criteria for a segment n days away from that particular day), as well as the position value, velocity value, acceleration value, and which third party systems 130 supplied the matching targeting criteria for that particular day.).
Regarding claim 8, the method according to claim 2, wherein determining, based on the value of the popularity indicator, the single popularity indicator weight of the popularity indicator corresponding to the training sample comprises:
determining a category popularity weight of the training sample based on a monotonic decreasing function of the category popularity (Deng [0044]: The weight parameters may be adjusted according to different categories of the entities, the lengths of the query prefix, or any other factors.  The weight parameters in this example can be trained by the model training module 306 using a training model 312 based on training data obtained by the query suggestion evaluating model 308.).
Regarding claim 17, Deng teaches, an electronic device, comprising:
a memory; a processor; and computer programs stored in the memory and executable by the processor; wherein the computer programs are executed by the processor to (Deng [0068]: Tangible non-transitory "storage" type media include any or all of the memory or other storage for the computers, processors or the like, or associated modules thereof, such as various semiconductor memories, tape drives, disk drives and the like, which may provide storage at any time for the software programming):
obtain values of popularity indicators of a training sample (Deng [0048]: As described above with respect to FIG. 3, the weight parameters w 414 in this example may be manually set at initial values based on past experience or knowledge and are then tuned by the model training model 306 based on training data provide by query suggestion evaluating module 308.);
determine, based on a value of each popularity indicator, a single popularity indicator weight of the popularity indicator corresponding to the training sample (Deng [0050]: At 604, a popularity score is determined for the entity suggestion.  Depending on the category of the entity database, different factors may be taken into account in calculating the popularity score.  For example, for entities in the movie category, their popularity computation can incorporate the factors including movie release date and its buzzy signal.  For entities in the restaurant category, their popularity computation may rely more on the number of reviews of each restaurant and the rating thereof.  At 606, user profile and entity profile are obtained.  The user and entity profiles are used for calculating the relevance score at 608.  In one example, the product of the user and entity profiles is used to calculate the relevance score.  At 610, an initial ranking score is calculated based on the popularity score and relevance score, for example, by combing the two scores together.  It is understood that different weights may be given to the popularity and relevance scores as desired in different embodiments.  At 612, a weight parameter is determined for the entity suggestion.  The weight parameter may be determined by taking into consideration of the category, the length of query prefix, or any other factors.  Eventually at 614, the initial ranking score of the entity suggestion is adjusted by the weight parameter to obtain a final ranking score.); and
Deng does not clearly teach, determine a sample weight of the training sample based on the single popularity indicator weights corresponding to all the popularity indicators. However, Zhu [0047] teaches, “The training data used to train the trend value model can include a number of training examples.  In some embodiments, the training data corresponds to a set of observations for each unit of time (e.g., one day) over some period of time (e.g., 120 days).  In such embodiments, each training example can correspond to a particular day within the unit of time and can include an outcome (e.g., the number of matches with targeting criteria for a segment n days away from that particular day), as well as the position value, velocity value, acceleration value, and which third party systems 130 supplied the matching targeting criteria for that particular day.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Deng et al., to the Zhu et al.’s system by adding the feature of time training weights. Ordinary skilled artisan would have been motivated to do so to provide Deng’s system with enhanced popularity weights (See Zhu [Abstract], [0045-0048], [0053]). In addition, both references (Deng and Zhu) teach features that are analogous art and they are directed to the same field of endeavor, such as training data. This close relation suggests a high expectation of success when combined.
Regarding claim 18, Deng teaches, a non-transitory computer-readable storage medium, storing computer programs, wherein the computer programs are executed by a processor to implement following operations comprising:
obtaining values of popularity indicators of a training sample (Deng [0048]: As described above with respect to FIG. 3, the weight parameters w 414 in this example may be manually set at initial values based on past experience or knowledge and are then tuned by the model training model 306 based on training data provide by query suggestion evaluating module 308.);
determining, based on a value of each popularity indicator, a single popularity indicator weight of the popularity indicator corresponding to the training sample (Deng [0050]: At 604, a popularity score is determined for the entity suggestion.  Depending on the category of the entity database, different factors may be taken into account in calculating the popularity score.  For example, for entities in the movie category, their popularity computation can incorporate the factors including movie release date and its buzzy signal.  For entities in the restaurant category, their popularity computation may rely more on the number of reviews of each restaurant and the rating thereof.  At 606, user profile and entity profile are obtained.  The user and entity profiles are used for calculating the relevance score at 608.  In one example, the product of the user and entity profiles is used to calculate the relevance score.  At 610, an initial ranking score is calculated based on the popularity score and relevance score, for example, by combing the two scores together.  It is understood that different weights may be given to the popularity and relevance scores as desired in different embodiments.  At 612, a weight parameter is determined for the entity suggestion.  The weight parameter may be determined by taking into consideration of the category, the length of query prefix, or any other factors.  Eventually at 614, the initial ranking score of the entity suggestion is adjusted by the weight parameter to obtain a final ranking score.); and
Deng does not clearly teach, determining a sample weight of the training sample based on the single popularity indicator weights corresponding to all the popularity indicators. However, Zhu [0047] teaches, “The training data used to train the trend value model can include a number of training examples.  In some embodiments, the training data corresponds to a set of observations for each unit of time (e.g., one day) over some period of time (e.g., 120 days).  In such embodiments, each training example can correspond to a particular day within the unit of time and can include an outcome (e.g., the number of matches with targeting criteria for a segment n days away from that particular day), as well as the position value, velocity value, acceleration value, and which third party systems 130 supplied the matching targeting criteria for that particular day.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Deng et al., to the Zhu et al.’s system by adding the feature of time training weights. Ordinary skilled artisan would have been motivated to do so to provide Deng’s system with enhanced popularity weights (See Zhu [Abstract], [0045-0048], [0053]). In addition, both references (Deng and Zhu) teach features that are analogous art and they are directed to the same field of endeavor, such as training data. This close relation suggests a high expectation of success when combined.
Regarding claim 19, the electronic device according to claim 17, wherein the popularity indicators comprise: area popularity, time popularity, and category popularity (Deng [0050]: At 604, a popularity score is determined for the entity suggestion.  Depending on the category of the entity database, different factors may be taken into account in calculating the popularity score.  For example, for entities in the movie category, their popularity computation can incorporate the factors including movie release date and its buzzy signal.  For entities in the restaurant category, their popularity computation may rely more on the number of reviews of each restaurant and the rating thereof.).
Regarding claim 20, the electronic device according to claim 17, wherein when the sample weight of the training sample is determined based on the single popularity indicator weights corresponding to all the popularity indicators, the computer programs are executed by the processor to:
determine a product of the single popularity indicator weights corresponding to all the popularity indicators, and use the product as the sample weight of the training sample  (Deng [0046]: The entity popularity scoring unit 402 is responsible for computing entity popularity score p. For each entity category, a specific way of computing the entity popularity score p may be applied.  For example, for entities in the movie category, their popularity computation can incorporate factors including movie release date and its buzzy signal.  For entities in restaurant category, their popularity computation may rely more on the number of reviews for each restaurant and the rating thereof.  As to entity relevance scoring units 404, in this example, the product of the user profile 412 u and each entity profile x represents the matching between user and entities: the higher the product value is, the more likely the user is interested in the entity personally.  As shown in FIG. 4, the profile 412 of the user from which the query prefix is received is provided to the entity relevance scoring units 404.  For each entity suggestion candidate, their corresponding entity profiles are fed into respective entity relevance scoring unit 404.).
Regarding claim 21, the electronic device according to claim 17, wherein when the sample weight of the training sample is determined based on the single popularity indicator weights corresponding to all the popularity indicators, the computer programs are executed by the processor to:
adjust, based on a single popularity indicator importance value, at least one of the single popularity indicator weights corresponding to the popularity indicators; and use, as the sample weight of the training sample, a product of the adjusted single popularity indicator weights corresponding to all the popularity indicators  (Deng [0047]: As described above, the initial scores s are entity category dependent because the popularity and/or relevance calculation approaches may be different among between categories.  Thus, the initial scores may not be used to make their rankings directly.  The score adjusting unit 408 is responsible for adjusting the initial scores s for each entity suggestion candidate to obtain a final ranking score s_final for ranking: s_final=w*s.  Weight parameters w 414 are applied by the score adjusting unit 408.  The weight parameters 414 may be adjusted for each entity category to normalize the final ranking scores s_final.  In addition, as mentioned before, user's search intentions may vary as the query prefix length changes.  When the query prefix is short, the search space of eligible entity suggestion candidates is big and the user usual ignores the query suggestions as she/he just starts inputting the query.  With the query prefix becomes longer, the search intention of the user becomes clearer and the search space is smaller.  Thus, the weight parameters 414 may be also optimized for different query prefix lengths.).
Regarding claim 22, the electronic device according to claim 21, wherein when at least one of the single popularity indicator weights corresponding to the popularity indicators is adjusted based on the single popularity indicator importance value, the computer programs are executed by the processor to:
adjust, based on the single popularity indicator importance value, the single popularity indicator weight corresponding to the popularity indicator, so that a ratio of the adjusted single popularity indicator weight to the sample weight of the training sample suits the single popularity indicator importance (Deng [0044]: The ranking model 310 may further include weight parameters for adjusting the ranking scores of the entity suggestions.  The weight parameters may be adjusted according to different categories of the entities, the lengths of the query prefix, or any other factors.  The weight parameters in this example can be trained by the model training module 306 using a training model 312 based on training data obtained by the query suggestion evaluating model 308.).
Regarding claim 23, the electronic device according to claim 17, wherein when the single popularity indicator weight of the popularity indicator corresponding to the training sample is determined based on the value of the popularity indicator, the computer programs are executed by the processor to:
determine an area popularity weight of the training sample based on a monotonic decreasing function of the area popularity (Zhu [0043]: The trend value generator 310 observes base value trends pertaining to a target group of online system 100 users over an adjustable time period, and uses this information to generate a trend value model that can predict future trends (e.g., price trends) for the target group.  This trend value model can be trained to predict the projected base value, or "trend value," of a segment at some future date.  For example, if the trend value model is trained to predict the trend value for a given segment seven days ahead of the current day, the trend value generator 310 can provide the trend value model with input values corresponding to the current day.  In response, the trend value model can output a predicted trend value seven days ahead based on the input values.  The input values used can include the position, the velocity, and/or the acceleration values of the base value of a segment that correspond to the current day.).
Regarding claim 24, the electronic device according to claim 17, wherein when the single popularity indicator weight of the popularity indicator corresponding to the training sample is determined based on the value of the popularity indicator, the computer programs are executed by the processor to:
determine a time popularity weight of the training sample based on a monotonic decreasing function of the time popularity (Zhu [0047]: The training data used to train the trend value model can include a number of training examples.  In some embodiments, the training data corresponds to a set of observations for each unit of time (e.g., one day) over some period of time (e.g., 120 days).  In such embodiments, each training example can correspond to a particular day within the unit of time and can include an outcome (e.g., the number of matches with targeting criteria for a segment n days away from that particular day), as well as the position value, velocity value, acceleration value, and which third party systems 130 supplied the matching targeting criteria for that particular day.).
Regarding claim 25, the electronic device according to claim 17, wherein when the single popularity indicator weight of the popularity indicator corresponding to the training sample is determined based on the value of the popularity indicator, the computer programs are executed by the processor to:
determine a category popularity weight of the training sample based on a monotonic decreasing function of the category popularity (Deng [0044]: The weight parameters may be adjusted according to different categories of the entities, the lengths of the query prefix, or any other factors.  The weight parameters in this example can be trained by the model training module 306 using a training model 312 based on training data obtained by the query suggestion evaluating model 308.).
Regarding claim 26, the storage medium according to claim 18, wherein the popularity indicators comprise: area popularity, time popularity, and category popularity (Deng [0050]: At 604, a popularity score is determined for the entity suggestion.  Depending on the category of the entity database, different factors may be taken into account in calculating the popularity score.  For example, for entities in the movie category, their popularity computation can incorporate the factors including movie release date and its buzzy signal.  For entities in the restaurant category, their popularity computation may rely more on the number of reviews of each restaurant and the rating thereof.).
Regarding claim 27, the storage medium according to claim 18, wherein when the sample weight of the training sample is determined based on the single popularity indicator weights corresponding to all the popularity indicators, the computer programs are executed by the processor to implement operations comprising:
determining a product of the single popularity indicator weights corresponding to all the popularity indicators, and using the product as the sample weight of the training sample (Deng [0046]: The entity popularity scoring unit 402 is responsible for computing entity popularity score p. For each entity category, a specific way of computing the entity popularity score p may be applied.  For example, for entities in the movie category, their popularity computation can incorporate factors including movie release date and its buzzy signal.  For entities in restaurant category, their popularity computation may rely more on the number of reviews for each restaurant and the rating thereof.  As to entity relevance scoring units 404, in this example, the product of the user profile 412 u and each entity profile x represents the matching between user and entities: the higher the product value is, the more likely the user is interested in the entity personally.  As shown in FIG. 4, the profile 412 of the user from which the query prefix is received is provided to the entity relevance scoring units 404.  For each entity suggestion candidate, their corresponding entity profiles are fed into respective entity relevance scoring unit 404.).
Regarding claim 28, the storage medium according to claim 18, wherein when the sample weight of the training sample is determined based on the single popularity indicator weights corresponding to all the popularity indicators, the computer programs are executed by the processor to implement operations comprising:
adjusting, based on a single popularity indicator importance, at least one of the single popularity indicator weights corresponding to the popularity indicators; and using, as the sample weight of the training sample, a product of the adjusted single popularity indicator weights corresponding to all the popularity indicators (Deng [0047]: As described above, the initial scores s are entity category dependent because the popularity and/or relevance calculation approaches may be different among between categories.  Thus, the initial scores may not be used to make their rankings directly.  The score adjusting unit 408 is responsible for adjusting the initial scores s for each entity suggestion candidate to obtain a final ranking score s_final for ranking: s_final=w*s.  Weight parameters w 414 are applied by the score adjusting unit 408.  The weight parameters 414 may be adjusted for each entity category to normalize the final ranking scores s_final.  In addition, as mentioned before, user's search intentions may vary as the query prefix length changes.  When the query prefix is short, the search space of eligible entity suggestion candidates is big and the user usual ignores the query suggestions as she/he just starts inputting the query.  With the query prefix becomes longer, the search intention of the user becomes clearer and the search space is smaller.  Thus, the weight parameters 414 may be also optimized for different query prefix lengths.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Glass, US 2015/0317310, Method and System for Evaluating Query Suggestions Quality
Gadot, US 2015/0199558, Systems and Methods for Automatically modifying a picture or a video containing a face
Dirac, US 10,635,973, Recommendation System using improved neural network
Satuluri, US 10,795,900, Real Time Analysis using common features

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154